Title: To James Madison from James Monroe, 23 May 1803
From: Monroe, James
To: Madison, James



No 5
Sir
Paris May 23. 1803.
You will receive herewith a copy of the treaty and conventions which we have concluded with the French republick for the cession of Louisiana, the original of which was sent by Mr Hughes, and a copy lately by the way of England. This will be forwarded by Mr. Derieux respecting whom I wrote you in my last communication. Mr. Derieux is the person who was engaged to take our first dispatch to the UStates as you will have seen by our joint letter. He left this for Nantes where he was to receive it. Afterwards a more prompt opportunity presenting itself by Havre we committed it to Mr. Hughes, intending to send the duplicate by Mr. Derieux who was instructed to wait for it at the port. The prospect however of a rupture between France and Engld. which daily encreased, suggested the propriety, with a view to greater security, of sending the latter by the way of England. Hence Mr. D. has been detained longer than perhaps suited his convenience, much longer than we intended. As soon as he receives this he will be at liberty and instructed to depart, & it will remain with you, on a view of the above circumstances, to make him such compensation as you may think just & reasonable, which can I presume on no consideration exceed the sum of 200 dolrs.
We recd. yesterday of Mr. Marbois in a chamber of the publick treasury, the ratification by the first consul of the treaty and conventions wh. we have forwarded to you. We shall transmit it in a few days by the way of Engld., for the reason above mentioned, by some safe conveyance.
I still think it my duty to proceed to Spain to obtain the cession of her territory Eastward of Louisiana. The motives communicated in my letter of the 18th., continue to have the same weight on my mind, they then had. Since the business with France was concluded I have examined with more attention the extent of the acquisition we have made, and am inclined to believe that W. Florida is comprized in it. If that is the case the consideration to be expected for the residue by Spain, is proportionally diminished. I shall trace this subject with the greatest accuracy in my power, and inform you of the result. If the point is clearly in our favor, there is still a motive for the recognition of it by Spn. and the extinction of her claim to East Florida. I have asked of this govt. its aid in support of our negotiation with the King of Spain for this object, in conformity to the assurance which was given us by Mr. Marbois, to which I have not recd. an answer, tho I expect one in a day or two. The Marquiss D Azara promises me letters to his court, in case I go to Madrid, and his assistance in the accomplishment of the object of my mission. I am with great respect & esteem yr. obt. servant
Jas. Monroe
 

   
   RC, duplicate, and enclosures (DNA: RG 59, DD, France, vol. 8); letterbook copy (DLC: Monroe Papers). RC docketed by Wagner as received 17 Aug. Duplicate in code. For enclosures, see n. 1.



   
   Monroe enclosed a copy of the treaty between the U.S. and France, 30 Apr. 1803, by which the former acquired Louisiana (6 pp.; in French), and a copy of two conventions between the aforesaid countries, 30 Apr. 1803 (9 pp.; in French), the first settling American merchant claims against France and the second arranging the terms for payment of the Louisiana purchase. All are printed in Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:498–528.



   
   Monroe to JM, 16 May 1803.


